946 F.2d 901
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re HOME-STAKE PRODUCTION COMPANY SECURITIES LITIGATION.Ivan A. ANIXTER;  E.M. Kunkel;  Wynema Anna Cross, Executrixof the Estate of Norman C. Cross, Jr.;  Cross andCompany, Plaintiffs,andFred J. Borch, Estate of J. Stanford Smith, Hoyt Ammidon,William H. Dennler, Estate of Thomas S. Gates, Estate of TedB. Westfall, Estate of Arthur M. Bueche, Hubert W.Gouldthorpe, Francis K. McCune, Joseph A. Buda, Joseph E.Horak, Earl D. Hilburn, and Hicks B. Waldron, Individually;William H. Dennler, John D. Lockton, Peter G. Powers, ThomasH. Thorner, William Grohne, Beatrice B. Warren, and JosephC. Bennett, Class Representatives, Plaintiffs-Appellees,v.AMERICAN HOME ASSURANCE COMPANY and Federal InsuranceCompany, Defendants,andContinental Casualty Company, Defendant-Appellant.In re HOME-STAKE PRODUCTION COMPANY SECURITIES LITIGATION.Ivan A. ANIXTER;  E.M. Kunkel;  Wynema Anna Cross, Executrixof the Estate of Norman C. Cross, Jr.;  Cross andCompany, PlaintiffsandFred J. Borch, Estate of J. Stanford Smith, Hoyt Ammidon,William H. Dennler, Estate of Thomas S. Gates, Estate of TedB. Westfall, Estate of Arthur M. Bueche, Hubert W.Gouldthorpe, Francis K. McCune, Joseph A. Buda, Joseph E.Horak, Earl D. Hilburn, and Hicks B. Waldron, Individually;William H. Dennler, John D. Lockton, Peter G. Powers, ThomasH. Thorner, William Grohne, Beatrice B. Warren, and JosephC. Bennett, Class Representatives, Plaintiffs-Appellees,v.CONTINENTAL CASUALTY COMPANY and American Home AssuranceCompany, Defendants,andFederal Insurance Company, Defendant-Appellant.In re HOME-STAKE PRODUCTION COMPANY SECURITIES LITIGATION.Ivan A. ANIXTER;  E.M. Kunkel;  Wynema Anna Cross, Executrixof the Estate of Norman C. Cross, Jr.;  Cross andCompany, Plaintiffs,v.Fred J. BORCH, Estate of J. Stanford Smith, Hoyt Ammidon,William H. Dennler, Estate of Thomas S. Gates, Estate of TedB. Westfall, Estate of Arthur M. Bueche, Hubert W.Gouldthorpe, Francis K. McCune, Joseph A. Buda, Joseph E.Horak, Earl D. Hilburn, and Hicks B. Waldron, Individually;William H. Dennler, John D. Lockton, Peter G. Powers, ThomasH. Thorner, William Grohne, Beatrice B. Warren, and JosephC. Bennett, Class Representatives, Defendants-Appellants,andContinental Casualty Company, Federal Insurance Company,American Home Assurance Company, Defendants-Appellees.
Nos. 91-5050, 91-5052 and 91-5053.
United States Court of Appeals, Tenth Circuit.
Oct. 23, 1991.

Before JOHN A. MOORE, STEPHEN H. ANDERSON and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
This case arises upon the motion of Continental Casualty Company for summary reversal and the response filed thereto.   Concluding plaintiffs-appellees' rights to recover against the garnishee in these cases has been effectively set aside by our decision in  Anixter v. Home-Stake Prod.  Co., 939 F.2d 1420 (10th Cir.1991), we grant the motion.   The judgments are reversed, and upon the concession of the garnishee, the reversal is without prejudice to reinstatement of the judgments should the holding in Anixter be reversed by the Supreme Court.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3